


EXHIBIT 10.45

 

THIRD AMENDMENT TO WAREHOUSING CREDIT

 

AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “Third
Amendment”) is made effective as of the 8th day of March, 2012, by and between
(i) WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”) and
(ii) PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, the Lender and the Borrower are parties to that certain Warehousing
Credit and Security Agreement, dated as of June 30, 2010 (the “Original Credit
Facility Agreement”), as amended by that certain First Amendment to Warehousing
Credit and Security Agreement, dated as of May 12, 2011 (the “First Amendment”)
and as further amended by that certain Second Amendment to Warehousing Credit
and Security Agreement, dated as of June 30, 2011 (the “Second Amendment”) (the
Original Credit Facility Agreement, as amended by the First Amendment and the
Second Amendment, is herein the “Credit Facility Agreement”), whereby upon the
satisfaction of certain terms and conditions set forth therein, the Lender
agreed to make Warehousing Advances from time to time, up to the Warehousing
Credit Limit (as defined in the Credit Facility Agreement).

 

WHEREAS, Walker & Dunlop, Inc., a Delaware corporation (“Guarantor”) has
guaranteed Borrower’s obligations under the Credit Facility Agreement pursuant
to that certain Guaranty and Suretyship Agreement dated as of June 30, 2011 (the
“Guaranty”).

 

WHEREAS, the Warehousing Credit Limit is One Hundred Fifty Million Dollars
($150,000,000).

 

WHEREAS, the Stated Maturity Date (as defined in the Credit Facility Agreement)
is June 29, 2012.

 

WHEREAS, the Applicable Daily Floating LIBO Rate (as defined in the Credit
Facility Agreement) is the Daily LIBO Rate (as defined in the Credit Facility
Agreement) for such day, plus 2.00%.

 

WHEREAS, the Borrower has requested, and the Lender has agreed, pursuant to the
terms hereof, to (1) increase the Warehousing Credit Limit to Three Hundred
Fifty Million Dollars ($350,000,000); (2) extend the Stated Maturity Date to
February 28, 2013, (3) decrease the Applicable Daily Floating LIBO Rate to the
Daily LIBO Rate for such day, plus 1.85%; and (4) modify certain other terms of
the Credit Facility Agreement.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Third Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                                          Recitals.  The Recitals are
hereby incorporated into this Third Amendment as a substantive part hereof.

 

Section 2.                                          Definitions.  Terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Facility Agreement.

 

Section 3.                                          Amendments to Credit
Facility Agreement.  The Credit Facility Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                  The Warehousing Note referenced in Section
1.3 and attached to the Credit Facility Agreement as Exhibit A, is hereby
replaced with the Amended and Restated Warehousing Note attached to this Third
Amendment as Exhibit A.

 

(b)                                 The term “Warehousing Credit Limit” set
forth in Section 12.1 of the Credit Facility Agreement is hereby deleted and
replaced with the following:

 

“Warehousing Credit Limit” means Three Hundred Fifty Million Dollars
($350,000,000); provided, however upon Borrower’s written request, Lender may,
in its sole discretion, increase the Warehousing Commitment.

 

(c)                                  The first sentence of Section 1.2 of the
Credit Facility Agreement is hereby deleted and replaced with the following:

 

“Subject to the extension right set forth below in this Section 1.2, the
Warehousing Commitment expires on the earlier of (“Warehousing Maturity Date”):
(a) February 28, 2013 (the “Stated Maturity Date”), on which date the
Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by the Lender; and
(b) the date the Warehousing Commitment is terminated and the Warehousing
Advances become due and payable under Section 10.2(a) or 10.2(b).”

 

(d)                                 The term “Applicable Daily Floating LIBO
Rate” set forth in Section 12.1 of the Credit Facility Agreement is hereby
deleted and replaced with the following:

 

“Applicable Daily Floating LIBO Rate” means, for any day, a rate per annum equal
to the Daily LIBO Rate for such day, plus one and 85/100th percent (1.85%).

 

Section 4.                                          Ratification, No Novation,
Effect of Modifications.  Except as may be amended or modified hereby, the terms
of the Credit Facility Agreement are hereby ratified, affirmed and confirmed and
shall otherwise remain in full force and effect.  Nothing in this Third
Amendment shall be construed to extinguish, release, or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, release or
discharge, any of the obligations, indebtedness and liabilities of the Borrower
or any other party under the provisions of the Credit Facility Agreement or any
of the other Loan Documents, unless specifically herein provided.

 

Section 5.                                          Amendments.  This Third
Amendment may be amended or supplemented by and only by an instrument executed
and delivered by each party hereto.

 

Section 6.                                          Waiver.  The Lender shall
not be deemed to have waived the exercise of any right which it holds under the
Credit Facility Agreement unless such waiver is made expressly and in writing
(and no delay or omission by the Lender in exercising any such right shall be
deemed a waiver of its future exercise).  No such waiver made as to any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right.  Without limiting the operation
and effect of the foregoing provisions hereof, no act done or omitted by the
Lender pursuant to the powers and rights granted to it hereunder shall be deemed
a waiver by the Lender of any of its rights and remedies under any of the
provisions of the Credit Facility Agreement, and this Third Amendment is made
and accepted without prejudice to any of such rights and remedies.

 

Section 7.                                          Governing Law.  This Third
Amendment shall be given effect and construed by application of the law of the
Commonwealth of Pennsylvania.

 

Section 8.                                          Headings.  The headings of
the sections, subsections, paragraphs and subparagraphs hereof are provided
herein for and only for convenience of reference, and shall not be considered in
construing their contents.

 

Section 9.                                          Severability.  No
determination by any court, governmental body or otherwise that any provision of
this Third Amendment or any amendment hereof is invalid or unenforceable in any
instance shall affect the validity or enforceability of (i) any other such
provision or (ii) such provision in any circumstance not controlled by such
determination.  Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.

 

--------------------------------------------------------------------------------


 

Section 10.                                   Binding Effect.  This Third
Amendment shall be binding upon and inure to the benefit of the Borrower, the
Lender, and their respective permitted successors and assigns.

 

Section 11.                                   Counterparts.  This Third
Amendment may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Third Amendment under their respective seals as of the day and year first
written above.

 

 

 

BORROWER:

 

 

 

WITNESS:

 

WALKER & DUNLOP, LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

/s/ Richard M. Lucas

 

By:

/s/ William M. Walker

 

 

Name:

William M. Walker

 

 

Title:

President

 

 

 

 

LENDER:

 

 

 

WITNESS:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

/s/ James Colella

 

By:

/s/ Terri A. Wyda

 

 

Name:

Terri A. Wyda

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

JOINDER AND CONSENT OF GUARANTOR

 

Guarantor joins and consents to the provisions of the foregoing Third Amendment
and all prior amendments and confirms and agrees that: (a) any and all guaranty,
indemnification, or other obligations that Guarantor has incurred to Lender in
connection with the Credit Facility Agreement, as amended by the foregoing Third
Amendment, are and hereafter will remain in full force and effect; (b) the
Guarantor’s obligations under the Guaranty shall be unimpaired by the Amendment;
(c) Guarantor has no defenses, set offs, counterclaims, discounts or charges of
any kind against the Lender, its officers, directors, employees, agents or
attorneys with respect to the Guaranty; and (d) all of the terms, conditions and
covenants in the Guaranty remain unaltered and in full force and effect and are
hereby ratified and confirmed, as modified by the Third Amendment.  The
Guarantor certifies that all representations and warranties made in the Guaranty
are true and correct.

 

The Guarantor ratifies and confirms the indemnification and waiver of jury trial
provisions contained in the Guaranty as amended by the Third Amendment.

 

WITNESS the due execution of this Joinder and Consent as a document under seal
as of the date of the Third Amendment, intending to be legally bound hereby.

 

 

 

GUARANTOR:

 

 

 

WITNESS:

 

WALKER & DUNLOP, INC.,

 

 

 

 

 

a Maryland corporation

 

 

 

 

 

 

/s/ Richard M. Lucas

 

By:

/s/ William M. Walker

 

 

Name:

William M. Walker

 

 

Title:

President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED WAREHOUSING NOTE

 

$350,000,000.00

March 8, 2012

 

WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”)
previously delivered to PNC Bank, National Association (together with its
successors and assigns, “Lender”), that certain Warehousing Note, dated June 30,
2010, in the principal amount of One Hundred Fifty Million Dollars (the
“Original Note”).  The Original Note evidences a line of credit and is the
Warehousing Note referred to in that certain Warehousing Credit and Security
Agreement, dated as of June 30, 2010, by and between the Borrower and Lender
(the “Original Agreement”), as amended by that certain First Amendment to
Warehousing Credit and Security Agreement, dated as of May 12, 2011, by and
between the Borrower and Lender (the “First Amendment”) and as further amended
by that certain Second Amendment to Warehousing Credit and Security Agreement,
dated as of June 30, 2011, by and between the Borrower and Lender (the “Second
Amendment”).  Contemporaneously herewith, Borrower and Lender have entered into
that certain Third Amendment to Warehousing Credit and Security Agreement (the
“Third Amendment”) (the Original Agreement, as amended by the First Amendment,
the Second Amendment and the Third Amendment and as the same may be further
amended, restated, renewed or replaced, is herein the “Agreement”), whereby
Lender has agreed to, among other things, increase the Warehousing Credit Limit
from One Hundred Fifty Million Dollars ($150,000,000) to Three Hundred Fifty
Million Dollars ($350,000,000).  Accordingly, Borrower and Lender desire to
amend and restate the Original Note in its entirety as follows:

 

FOR VALUE RECEIVED, the Borrower promises to pay to the order of the Lender, in
accordance with the provisions of the Agreement, at the offices of the Lender
located at One PNC Plaza, Pittsburgh, Pennsylvania 15222, or at such other place
as the Lender may designate from time to time (i) the principal sum of Three
Hundred Fifty Million Dollars ($350,000,000.00), or so much thereof as may be
outstanding under the Agreement, (ii) interest on that amount from the date of
each Warehousing Advance until repaid in full, and (iii) all other fees, charges
and other Obligations due to the Lender under the Agreement, at the rates, at
the times, and in the manner set forth in the Agreement.  All payments under
this Note and the Agreement must be made in lawful money of the United States
and in immediately available funds.

 

This Amended and Restated Warehousing Note (this “Note”) replaces the Original
Note in its entirety, and evidences a line of credit and is the Warehousing Note
referred to in the Agreement.  Reference is made to the Agreement (which is
incorporated by reference as fully and with the same effect as if set forth at
length in this Note) for a description of the Collateral and a statement of
(a) the covenants and agreements made by the Borrower, (b) the rights and
remedies granted to Lender, and (c) the other matters governed by the
Agreement.  Capitalized terms not otherwise defined in this Note have the
meanings set forth in the Agreement.

 

In addition to principal, interest, fees and other charges payable by Borrower
under this Note and the Agreement, the Borrower must pay in accordance with the
terms of Section 11.2(a) of the Agreement, all out-of-pocket costs and expenses
of Lender, including reasonable fees, expenses and disbursements of counsel, in
connection with the enforcement and collection of this Note.

 

The Borrower waives demand, notice, protest and presentment in connection with
collection of amounts outstanding under this Note.

 

This Note is governed by the laws of the Commonwealth of Pennsylvania, without
reference to its principles of conflicts of laws, as an instrument under seal.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amended and
Restated Warehousing Note to be duly executed as of the date set forth above as
a sealed instrument.

 

 

WALKER & DUNLOP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Terri A. Wyda

 

Name:

Terri A. Wyda

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------

 
